STEPHENS, Associate Justice
(concurring).
I concur in the result. I think it not necessary, however, and hence not desirable, to decide that one engaged in the transportation of passengers by elevator is under a duty to use the “highest degree of care.” And I think that the cases of Munsey v. Webb, 37 App.D.C. 185, affirmed 231 U.S. 150, 34 S.Ct. 44, 58 L.Ed. 162, and Southern Ry. Co. v. Taylor, 57 App.D.C. 21, 16 F.(2d) 517, certiorari denied 273 U.S. 767, 47 S.Ct. 571, 71 L.Ed. 882, contain but dicta on the subject— the first actually passing merely upon the question of proximate cause of the accident involved, the second ruling only upon the questions whether the elevator operator and a repairman of the same were fellow servants and whether the owner-operator of the elevator was a common carrier. But in view of the dangerous instrumentality involved, and in view of the fact that there was evidence to the effect that mere external inspection of the shackle bolt would not disclose internal defects, I think it cannot be said that no reasonable juryman could conclude that due care, that is, that of an ordinarily prudent man, would require periodic renewal of the shackle holt, not mere external inspection. Hence the trial court properly refused to take the case from the jury.